DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-17 are pending.  

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d).  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/26/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.  

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606.01 [R-2]

Claim interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: the various units in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.   
Claim 4 recites the limitation "the threshold value".  There is insufficient antecedent basis for this limitation in the claim. Note that claim 3 recites “a threshold value” in line 5 and again in line 9. It is therefore not clear which one is “the” threshold value. 
Claim 5 recites “… acquires a second control point located between a first control point on a low-luminance side and a first control point on a high-luminance side…, and also a first control point on the low-luminance side and a first control point on the high-luminance side respectively acquired by the first acquisition unit, as a control point on a second tone curve ...”. 
This section is confusing because of following: (1) Are the two recitations of “a first control point on a low-luminance side” referring to the same first control point? Similarly, are the two recitations of “a first control point on a high-luminance side” referring to the same first control point?  (2) How many “second” control point(s) is/are there? How to interpret the section “and also …”? (3) Is the first acquisition unit also used to acquire second control point(s)? 

Claim(s) not mentioned specifically is/are dependent on indefinite antecedent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 5-17 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Furuya (US 2012/0201453). 

Regarding claim 1, Furuya discloses an image processing apparatus (Figs. 1&2) comprising: 
a first acquisition unit configured to acquire, based on a luminance distribution in an input image, first control information for controlling characteristics of luminance gradation correction to be applied on the input image (Fig. 2A and pg. [0047] “calculates a reference tone correction amount … (step S207)…using the average value of the histogram … by setting a control point at an intersection of Ain and Aout as shown in FIG. 4C, the CPU 103 acquires a correction curve for tone correction such as indicated by a broken line in FIG. 4C.” The broken line in Fig. 4C corresponds to “first control information” in the claim); 
a second acquisition unit configured to acquire, based on the first control information, second control information for controlling characteristics of luminance gradation correction to be applied on the input image (Fig. 2A, S208 and pg. [0048]-[0050] “then weaken the amount of correction of the entire correction curve, and thereby calculate a correction curve suitable for a scene which is likely to undergo color deviation”. The solid line in Fig. 4C corresponds to “second control information” in the claim); and 
a correction unit configured to correct luminance gradation of the input image based on the second control information (Abstract, “a correction unit configured to perform the tone correction based on the changed reference tone correction”. pg. [0051] “luminance tone correction is made using the changed correction curve”).

Regarding claim 2, Furuya discloses the image processing apparatus according to claim 1, wherein the first acquisition unit acquires, based on the luminance distribution in the input image, a first control point on a first tone curve representing characteristics of the luminance gradation correction to be applied on the input image (Fig. 4C, a first control point (Ain Aout) on the broken line (first tone curve)).

Regarding claim 5, Furuya discloses the image processing apparatus according to claim 1, wherein the second acquisition unit acquires a second control point located between a first control point on a low-luminance side and a first control point on a high-luminance side respectively acquired by the first acquisition unit (Fig. 4C, the second control point (Ain, Aout’) on the solid tone curve), and also a first control point on the low-luminance side and a first control point on the high-luminance side respectively acquired by the first acquisition unit, as a control point on a second tone curve representing characteristics of luminance gradation correction to be applied on the input image (Fig. 4C, the broken line (first tone curve) and the solid line (second tone curve) share a control point at low luminance side and a control point at high luminance side).

Regarding claim 6, Furuya discloses the image processing apparatus according to claim 5, wherein, an output luminance gradation level corresponding to the second control point is an output luminance gradation level corresponding to a midpoint between the first control point on the low-luminance side and the first control point on the high-luminance side respectively acquired by the first acquisition unit, in a case where intensity of luminance gradation correction is less than a threshold value (Fig. 4A shows that the amount of correction is a function of “correction feature amount” (corresponds to “intensity of luminance gradation correction” in the claim). When correction feature amount corresponds to Ain is lower than a certain value, Aout’ will be at the midpoint between the control points at low and high luminance side), and the output luminance gradation level corresponding to the second control point is lower than the output luminance gradation level corresponding to the midpoint, in a case where the intensity of luminance gradation correction is equal to or larger than a threshold value (Fig. 4A shows that with the increase of “correction feature amount”, the amount correction will first increase then decrease. In consequence, when the correction feature amount is beyond a certain value, the output luminance gradation level corresponding to the second control point Aout’ will be lower than the output luminance gradation level corresponding to the midpoint).

Regarding claim 7, Furuya discloses the image processing apparatus according to claim 5, wherein the second acquisition unit determines, in the luminance distribution, an input luminance gradation level corresponding to the second control point (Figs. 4A&4C, input luminance gradation level Ain), based on a luminance distribution in a section corresponding to gap between a first control point on the low-luminance side and a first control point on the high-luminance side respectively acquired by the first acquisition unit (Figs. 4A&4C, Ain is located in a midrange between a first control point on the low-luminance side and a first control point on the high-luminance side).

Regarding claim 8, Furuya discloses the image processing apparatus according to claim 5, wherein the second acquisition unit controls the input luminance gradation level corresponding to the second control point in accordance with intensity of luminance gradation correction (Figs. 4A and 4C, location of Ain is in accordance with “correction feature amount” (corresponds to “intensity of luminance gradation correction” in the claim)).

Regarding claim 9, Furuya discloses the image processing apparatus according to claim 5, wherein the second acquisition unit controls the input luminance gradation level corresponding to the second control point based on brightness of a region of a specific subject in the input image (Figs. 5A&5B, 7A&7B, correction based on luminance and chroma of specific subject such as face or flowers). 

Regarding claim 10, Furuya discloses the image processing apparatus according to claim 5. wherein the second acquisition unit controls an output luminance gradation level corresponding to the second control point in accordance with a distance between the first control point on the low-luminance side and the first control point on the high-luminance side respectively acquired by the first acquisition unit (Fig. 4C, difference between the changed tone correction curve (solid line, including the second control point (Ain Aout’)) and the reference tone curve (broken line) is limited to the distance between the first control point on the low-luminance side and the first control point on the high- luminance side.). 

Regarding claim 11, Furuya discloses the image processing apparatus according to claim 5, wherein the second acquisition unit controls an output luminance gradation level corresponding to the second control point in accordance with a luminance distribution between the first control point on the low-luminance side and the first control point on the high- luminance side respectively acquired by the first acquisition unit (Fig. 4C, the solid tone correction curve defined between the first control point on the low-luminance side and the first control point on the high- luminance side). 

Regarding claim 12, Furuya discloses the image processing apparatus according to claim 5, wherein the second acquisition unit acquires, in the luminance distribution, a plurality of the second control points based on a luminance distribution in a section corresponding to gap between the first control point on the low-luminance side and the first control point on the high-luminance side respectively acquired by the first acquisition unit (Fig. 4C shows three second control points based on luminance distribution of between the first control point on the low-luminance side and the first control point on the high-luminance side).

Regarding claim 13, Furuya discloses the image processing apparatus according to claim 5, wherein the correction unit corrects the luminance gradation of the input image using a luminance gradation correction curve corrected based on the second tone curve (Abstract, pg. [0012], “perform the tone correction based on the changed reference tone correction”).

Regarding claim 14, Furuya discloses the image processing apparatus according to claim 1, further comprising an output unit configured to output the input image with the luminance gradation having been corrected by the correction unit (pg. [0082] “a display unit 201 displays images before image processing, images after image processing…”).

Regarding claim 15, Furuya discloses the image processing apparatus according to claim 1, further comprising an image capturing unit, wherein the input image is an image captured by the image capturing unit (Fig. 1, pg. [0028] “The image sensing apparatus 100”).

Claims 16 and 17 have been analyzed and are rejected for the same reasons as outlined above in the rejection of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:   
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Furuya (US 2012/0201453), and in view of Ali (US 2007 /0053587).  

Regarding claim 3, Furuya discloses the image processing apparatus according to claim 2, but fails to further disclose the claimed details on how the other two first control points beside the middle first control point (Ain Aout) is determined (Fig. 4C, there are three control points on the broken line).   
In the same field of image tone correction, Ali discloses (Figs. 5&6): 
in the luminance distribution, a total sum of the number of frequencies corresponding to input luminance gradation levels that are lower than an input luminance gradation level corresponding to a first control point on a low- luminance side is equal to or larger than a threshold value (pg. [0043] “identify a first percentage of pixels having luminance values within the darker region … using luminance histogram”. Also see pg. [0045]); and, 
in the luminance distribution, a total sum of the number of frequencies corresponding to input luminance gradation levels that are higher than an input luminance gradation level corresponding to a first control point on a high- luminance side is equal to or larger than a threshold value (pg. [0043] “identify … a second percentage of pixels having luminance values within the lighter region using luminance histogram”. Also see pg. [0046]).
It is desirable to ensure that there are enough pixels within the darker/lighter region to benefit from contrast enhancement (Ali, pg. [0045]-[0046]). Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Ali with that of Furuya to yield the invention as described in claim 3. 

Regarding claim 4, Furuya in view of Ali discloses the image processing apparatus according to claim 3. The Furuya and Ali combination as applied to claim 3 fails to expressly disclose wherein the threshold value is provided in accordance with a user-set intensity of gradation correction.
However, a tone-corrected image is often meant to be viewed by a user (Furuya, pg. [0063], and Ali, pg. [0012]). Having the user to control parameters related to the correction, such as locations of the control points and the amount of correction in each luminance section, would have been a desirable feature.   
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 4 from the teachings of Furuya and Ali.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI LIU/Primary Examiner, Art Unit 2666